          Case 5:19-cv-00903-G Document 19 Filed 12/11/19 Page 1 of 5



                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

              STATUS AND SCHEDULING CONFERENCE DOCKET
                                 for
                      WEDNESDAY, FEBRUARY 5, 2020


NOTICE TO COUNSEL:

The status and scheduling conference will be held in Judge Goodwin’s chambers, Room
3108, William J. Holloway, Jr. United States Courthouse, 200 NW 4th Street, Oklahoma
City, Oklahoma.

Compliance with Federal Rules of Civil Procedure 16, 26(a)(1), and 26(f) and Local Civil
Rule 16.1 (W.D. Okla.) will be strictly enforced. The parties shall file their Joint Status
Report and Discovery Plan by Wednesday, January 29, 2020.

Lead trial counsel shall participate in the status conference. Failure of lead counsel to
appear will prevent counsel from participating at trial.

Counsel whose offices are outside the Western District of Oklahoma and pro se parties
who reside outside that District may attend the conference by telephone, provided that
appropriate arrangements are made at least 24 hours in advance by contacting Judge
Goodwin’s Courtroom Deputy at (405) 609-5015.

The parties are advised that in appropriate cases, the Court may determine that a conference
is unnecessary and may strike the conference and enter a scheduling order based on the
information provided in the parties’ Joint Status Report and Discovery Plan.

Please note that a valid photo identification is required to enter the Courthouse.
       Case 5:19-cv-00903-G Document 19 Filed 12/11/19 Page 2 of 5




10:00 a.m.
CIV-19-1079-G     Levi Edgar Kraft                Jay M Mitchel
                                                  John L Branum
                  v.

                  Kenneth Barnhart                Brad L Roberson
                                                  Lauren N Watson
10:20 a.m.
CIV-19-0925-G     Joe and Katie Ford              William R. Cathcart
                                                  Virginia Cathcart Holleman
                  v.

                  Liberty Insurance               Margo E. Shipley
                  Corporation, et al.             William W. O’Connor
                                                  Kristen P. Evans

10:40 a.m.
CIV-19-1033-G     Teddy Miller and Eddie Miller Robyn G. Price
                                                Ryan E. Price

                  v.

                  EOG Resources, Inc.             J. Todd Woolery
                                                  Patrick L Stein
                                                  Mackenzie L. Smith

11:00 a.m.
CIV-19-1037-G     Michelle Powell                 Nathan D. Richter
                                                  Renee D. Little
                  v.

                  Crescent Services LLC, et al.   Brandon D. Kemp
                                                  Victor F. Albert
       Case 5:19-cv-00903-G Document 19 Filed 12/11/19 Page 3 of 5



11:20 a.m.
CIV-19-0903-G     Patrick Roth                 Eric D. Cotton
                                               Solomon M. Radner
                  v.

                  Oklahoma City                Richard C. Smith
                  -and-
                  John Ricketts                Ambre C. Gooch
                                               Stacey Haws Felkner

11:40 a.m.
CIV-19-0652-G     Stephen C. Downing, et al.   James P. McCann
                                               Roger M. Gassett
                                               Stephan S. Mathis
                  v.

                  Richard Noel Fredette
                  -and-
                  IMS Securities, Inc.
                  -and-
                  Calton Associates            Martin S. Schexnayder
                                               Marvin B. Smith
                                               Thomas H. Hull, Jr.

12:20 p.m.
CIV-19-0834-G     Pro-Drive Outboards, LLC     Ryan M. Goudelocke
                                               Thomas St. Paul Keaty
                                               William Winfield Stagg
                  v.

                  Cruzani, Inc.                Dick Dee Knadler
                  -and-
                  John R. Fitzpatrick
       Case 5:19-cv-00903-G Document 19 Filed 12/11/19 Page 4 of 5



12:40 p.m.
CIV-19-0848-G     Rodney A. Phillips          C. Lincoln Combs
                                              Mark Stephen O'Connor
                                              Paul Lincoln Stoller
                                              Robert W. Boatman
                                              Shannon L. Clark
                                              Andrea R. Rust
                  v.

                  C.R. Bard Inc., et al.      Richard B. North, Jr
                                              Hiba Kazim
                                              J. Craig Buchan
                                              Micah J. Petersen
                                              Stephanie R. Smiley




1:00 p.m.
CIV-19-0866-G     Sesily M. Morgan            Katherine R. Mazaheri

                  v.

                  Ulta Salon Cosmetics and    Kim A. Tran
                  Fragrance, Inc.             Lauren C. Oldham

1:20 p.m.
CIV-19-0888-G     Great American Insurance    Matthew S. McLean
                  Group

                  v.

                  Bergey Windpower Company, William R. Dill
                  LLC
       Case 5:19-cv-00903-G Document 19 Filed 12/11/19 Page 5 of 5



1:40 p.m.
CIV-18-0830-G     United States of America      Erin R. Hines
                                                Gretchen E. Nygaard
                  v.

                  Harimau Oil and Gas           Jeffery D. Trevillion, Jr.
                  Consulting, LLC

                  -and-

                  Access Oilfield Consulting,   Peter L. Scimeca
                  LLP
